NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10044

                Plaintiff-Appellee,             D.C. No.
                                                2:12-cr-00083-APG-GWF-1
 v.

OMAR BUTT,                                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Omar Butt appeals pro se from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Butt challenges the district court’s conclusion that he did not demonstrate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
extraordinary and compelling reasons warranting his release. The district court did

not abuse its discretion. See United States v. Aruda, 993 F.3d 797, 799 (9th Cir.

2021). The record does not support Butt’s claim that the court treated § 1B1.13 as

a binding policy statement. See Aruda, 993 F.3d at 802 (“The Sentencing

Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s

discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are not

binding.”). Though the court cited § 1B1.13, it did not limit its review to the

statements provided in that provision. Rather, the court concluded that release was

unwarranted because Butt’s risk of reinfection with COVID-19 was low, his

release could pose risks to himself and others, and his facility was adequately

caring for him and containing the spread of COVID-19. These conclusions were

not illogical, implausible, or without support in the record. See United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018). Moreover, the court considered

Butt’s arguments and adequately explained its reasons for denying relief. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018).

      We do not consider Butt’s allegation of sentencing error because, even

assuming it is cognizable in a compassionate release proceeding, it is raised for the

first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     21-10044